Case 2:20-cv-00012-JRS-MJD Document 34 Filed 03/27/20 Page 1 of 4 PageID #: 518


                          UNITED STATES DISTRICT COURT
                            SOU'IHERN DISTRICT OF INDIANA
                                   1ERRE HAillE DIVISICN


   Martin S.   Got~e~f eld,
                          pro ~'
              Petitioner,
                  v.                     No.: 2:20-cv-00012-JRS-MJD
   B. Larrmer, Warden of
   The FCI Terre Haute, Indiana,
              Resoondent.

   SECOND MOTION FOR SUMMARY JUDGMENT FED. R.                  crv.   P. 56 AND   s.o.
                           IND. L. R. 56 .1
      Petitioner Martin S. Gottesfeld (herein the "petitioner"), acting           pro~'

 hereby moves The Honorable Court pursuant to Fed. R. Civ. P. 56 and S.D. Ind.
 L.R. 56.1 for the entry of surrmary judgment in his favor.
      This is the petitioner's second motion for sunmary judgment. The
 petitioner first moved for sunmary judgment simul         ~   semel with his filing of
  the instant petition. Docket entry (D.E.) 5.
      The Court   denied~     sponte the petitioner's first motion for summary
  judgment without reaching its merits and without any answer by the respondent.
 D.E. 9 § III ("The Court will review the petition after the respondent has had
 an opportunity to answer the order to show cause and the petitioner has had an
 opportunity to reply.")
      The time for which The Court was waiting has arrived. D.E. 21 and the
 petitioner's REPLY 'ID RESroNSIVE Pl.FADUI; (D.E. 21), filed simul et semel with
  the instant motion.
       Sunmary judgment is available in § 2241 cases. Romano v. Baer, 805 F.2d
  268, 269 (7th Cir. 1986) ("We agree, however, that sumnary judgment was
 appropriate.")
       In support of this motion, and in accordance with S.D. Ind. L.R. 56.1(a),
  the petitioner herewith provides Exhibit 1 hereto, Petitioner's Rule 56.1(a)
  Statement of Material Facts Not in Dispute.

                                   - Page 1 of 2 -
                                  - Page 1 of 4 -
Case 2:20-cv-00012-JRS-MJD Document 34 Filed 03/27/20 Page 2 of 4 PageID #: 519


       Respectfully filed in accordance with the prison-mailbox rule of Houston
  v. Lack, 487 U.S. 266 (1988), by mailing to The Court in an envelope bearing
  sufficient affixed pre-paid first-class U.S. postage and u.s.P.S. tracking
  number 9114 9023 0722 4792 9869 73, handed to Ms. Jamie "Wheeler of the FCI
  Terre Haute CMU unit team while acting in her official capacity as an agent of
  the respondent in the above-captioned case, on Friday, March 20th, 2020, or
  the first opportunity thereafter,


   by:~i-
       Martin s. Gottesfeld, pro~
       Reg. No.: 12982-104
       Federal Correctional Institution
       P.O. Box 33
       Terre Haute, IN 47808

                             CERTIFICATE OF SERVICE
       I, Martin S. Gottesfeld, 1:!:Q. §..Ei, hereby certify that I served a copy of
  the foregoing document on counsel for the respondent in the above-captioned
  case via in-hand delivery to her agent Ms. Jamie "Wheeler of the FCI Terre
  Haute CMU unit team while acting in her official capacity as an agent of the
  respondent's counsel on Friday, March 20th, 2020, or the first opportunity
  thereafter, and that I was willing but unable to mail an additional copy to
  counsel for the respondent because the respondent will not allow me to make
  more than one (1) copy of my court filings in violation of 28 C.F.R. §
  543.ll(g),


   by:~b-
    Martin S. Gottesfeld, pro     ~




                                   - Page 2 of 2 -
                                  - Page 2 of 4 -
Case 2:20-cv-00012-JRS-MJD Document 34 Filed 03/27/20 Page 3 of 4 PageID #: 520


  Petitioner'.s Rule   56~1(a)   Statement of Material Facts Not in
  Dispute:
       1. This Court has personal jurisdiction over the parties and subject-
  matter jurisdiction over the controversy in the case. Docket entry (D.E.) 1 at
  1-3.
       2. A copy of the demand in controversy, as highlighted (D.E. 1 at 15 ff
  68), appears in the instant-case record. D.E. 21-1 at 23.
       3. The petitioner has a First Amendment right to petition the Washington,
  DC, courts for relief pursuant to D.C. Code §§ 16-1905 and 13-421 et seq. U.S.
  Const. amend. I.                                                           -
       4. It is not for This Court to pass judgment upon the D.C. Code. 28
  u.s.c. § 1738.
       5. It is not for the respondent to to pass judgment upon the petitioner's
  court filings. Ex Parte Hull, 312 U.S. 546, 549 (1941).
       6. The demand in controversy is a necessary prerequisite to the
  petitioner's exercise of his First Amendment right to petition the Washington,
  D.C., courts for relief pursuant to D.C. Code§§ 16-1905 and 13-421 et seq.
  The petitioner's March 20th, 2020 CLAIM FOR MANDAlORY JUDICIAL NOI'ICE, BY
  AFFIDAVIT, FE:l. R. EVID. 201(c)(2) (herein RFA), Exhibit 1 Request Number 7;
  D.C. Cbde § 16-1905.                        -                   ... ·-    ...
       7. The respondent violated the petitioner's Constitutional rights when he
  punished him for taking necessary steps, including serving the demand in
  controversy, that are prerequisites to the exercise of his First Amendment
  right to petition the courts, including the Washington, D.C., courts. D.E. 1;
  RFA Exhibit 1 Request Numbers 7, 10, 12-13, 15, and 21; id. Exhibit 3 Request
  Numbers 12-17.                                          -
       8. The petitioner stated a claim for which relief must be granted
  pursuant to 28 u.s.c. § 2241, i.e. the respondent must return the earned good-
  conduct time taken rom the petitioner as a sanction for incident report number
  3338082 and make a quantum change in his custody by returning him to his
  previous custody level from Friday, December 6th, 2019. D.E. 1; RFA.
       9. The petitioner exhausted the available administrative remedies
  relevant to the instant case when he filed The Eisele BP-8 and received no
  written response but was instead placed in solitary confinement. RFA Exhibit 1
  Request Numbers 9 and 16-17 and Attachment 1; D.E. 1 at 24 ffff 124-=IZ?;
       10. The respondent then rendered unavailable to·the petitioner further
  administrative-remedy procedures. RFA Exhibit 1 Request Number 17; D.E. 1 at
  23 § IV The Petitioner Exhausted the Available Administrative-Remedy
  Procedures.
       11. The respondent plans to retaliate again against the petitioner's
  litigation. RFA Exhibit 3 Request Number 12; id. Exhibit 1 Request Number 24.
       12. The instant controversy has repeated and evaded review. D.E. 1 at 27
  § V The Instant Petition Cannot Be Rendered Moot; RFA Exhibit 1 Request Number
  19.                                               -
       13. The petitioner would benefit tangibly from a conclusive finding in
  the case via~ judicata. D.E. 1 at 37 ff 183.
       14. Sunmary Judgment is appropriate. Ramano v. Baer 805 F.2d 268, 269

                                  - Page 1 of 2 -
                                 - Page 3 of 4 -
Case 2:20-cv-00012-JRS-MJD Document 34 Filed 03/27/20 Page 4 of 4 PageID #: 521


  (7th Cir. 1986) (''We agree, however, that sumnary judgment was appropriate.");
  RFA; D.E. 1i Fed. R. Civ. P. 8(b)(6); Fed. R. Civ. P. 56.




                                  - Page 2 of 2 -
                                - Page 4 of 4 -
